DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fröhlich et al. (DE 102018200865 A1).
For claim 1, Fröhlich et al. disclose the claimed invention comprising: a rotor (see figure 1) having a rotor core (reference numeral 12) that is rotatable about an axis (reference numeral 22, see figure 1); a stator (see translation of Fröhlich et al., Description, paragraph [0021]) having a stator core placed with a radial spacing from the rotor (see translation of Fröhlich et al., Description, paragraph [0021]), and a stator coil provided on the stator core (see translation of Fröhlich et al., Description, paragraph [0021]); a first rotating shaft member (i.e. one of the components 20, see figure 1) having a first flange portion (portion of component 20 contacting core 12, see figure 1) having a first contact face that is in contact with a first end face of the rotor core (reference numeral 12, see figure 1) in an axial direction, and a first shaft portion (portion of component 20 extending axially opposite from the portion of component 20 contacting the core 12) provided on a face of the first flange portion opposite to the first contact face (see figure 1); a second rotating shaft member (i.e. another component 20, see figure 1) having a second flange portion (portion of component 20 contacting core 12, see figure 1) having a second contact face that is in contact with a second end face of the rotor core (reference numeral 12, see figure 1) in the axial direction, and a second shaft portion (portion of component 20 extending axially opposite from the portion of component 20 contacting the core 12) provided on a face of the second flange portion opposite to the second contact face (see figure 1); and a fastening device (reference numeral 24) that fastens the first rotating shaft member and the second rotating shaft member (reference numeral 20, see figure 1), in a condition where the rotor core (reference numeral 12) is sandwiched between the first flange portion and the second flange portion (portion of component 20 contacting the axial ends of the core 12, figure 1), from opposite sides of the rotor core (reference numeral 12) in the axial direction (see figure 1).  
For claim 2, Fröhlich et al. disclose the rotor core (reference numeral 12) including a first fitting portion (reference numeral 14 on one axial end of core 12, see figure 1) and a second fitting portion (reference numeral 14 on the other axial end of core 12) on the same axis as the axis of the rotor core (see figure 1); the first rotating shaft member (reference numeral 20) has a first fitted portion (reference numeral 16) that is fitted in the first fitting portion (reference numeral 14 on one axial end of core 12 in contact with first fitted portion 16, see figure 1); and the second rotating shaft member (reference numeral 20) has a second fitted portion (reference numeral 18) that is fitted in the second fitting portion (reference numeral 14 on the other axial end of core 12 in contact with second fitted portion 18, see figure 1).  
For claim 3, Fröhlich et al. disclose the fastening device (reference numeral 24) comprising a plurality of bolts (see translation of Fröhlich et al., Description, paragraph [0011]); the rotor core (reference numeral 12) has a plurality of bolt insertion holes (in which the bolts 24 are inserted, see figure 1) through which the bolts are inserted (see figure 1), the bolt insertion holes extending through the rotor core (reference numeral 12) in the axial direction (see figure 1); the first flange portion (portion of component 20 contacting the core 12) has a plurality of first insertion holes (see figures 1, 3), at positions corresponding to positions of the bolt insertion holes (see figures 1, 3); the second flange portion (portion of component 20 contacting the core 12) has a plurality of second insertion holes (see figures 1, 3), at positions corresponding to the positions of the bolt insertion holes (see figures 1, 3); and the bolts have male screws (see translation of Fröhlich et al., Description, paragraph [0011]), and the first insertion holes or the second insertion holes (see figures 1, 3) have female screws that engage with the male screws (i.e. translation of Fröhlich et al., Description, paragraph [0011], already disclose screws, which constitute female screws engaging with male screws).  
For claim 4, Fröhlich et al. disclose the fastening device (reference numeral 24) comprising a plurality of bolts (see translation of Fröhlich et al., Description, paragraph [0011]) and a plurality of nuts (reference numeral 26, see figure 1); the rotor core (reference numeral 12) has a plurality of bolt insertion holes (in which the bolts 24 are inserted, see figure 1) through which the bolts are inserted (see figure 1), the bolt insertion holes extending through the rotor core (reference numeral 12) in the axial direction (see figure 1); the first flange portion (portion of component 20 contacting the core 12) has a plurality of first insertion holes (see figures 1, 3) through which the bolts are inserted (see figures 1, 3), at positions corresponding to positions of the bolt insertion holes (see figures 1, 3); and the second flange portion (portion of component 20 contacting the core 12) has a plurality of second insertion holes (see figures 1, 3) through which the bolts are inserted (see figures 1, 3), at positions corresponding to the positions of the bolt insertion holes (see figures 1, 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fröhlich et al. as applied to claim 1 above, and further in view of Ito et al. (US Patent No.: 7843101).
For claim 5, Fröhlich et al. disclose the claimed invention except for the fastening device comprising a plurality of rivets; the rotor core having a plurality of rivet insertion holes through which the rivets are inserted, the rivet insertion holes extending through the rotor core in the axial direction; the first flange portion has a plurality of first insertion holes through which the rivets are inserted, at positions corresponding to positions of the rivet insertion holes; and the second flange portion has a plurality of second insertion holes through which the rivets are inserted, at positions corresponding to the positions of the rivet insertion holes.  Ito et al. disclose a plurality of rivets (reference numeral 56, 56a, see figures 2, 4); the rotor core (reference numeral 50) having a plurality of rivet insertion holes (reference numeral 55a) through which the rivets are inserted (see figure 4), the rivet insertion holes extending through the rotor core in the axial direction (see figures 1, 2); and when applied to the rotor core with the holes in the flange portions of Fröhlich et al. this would teach the first flange portion having a plurality of first insertion holes through which the rivets are inserted, at positions corresponding to positions of the rivet insertion holes; and the second flange portion having a plurality of second insertion holes through which the rivets are inserted, at positions corresponding to the positions of the rivet insertion holes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rivets as disclosed by Ito et al. for the rotor core of Fröhlich et al. for predictably providing desirable configurations for facilitating the assembly of the device.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fröhlich et al. as applied to claim 1 above, and further in view of Paul et al. (Foreign Patent Document No.: DE 102012110147 A1).
For claim 6, Fröhlich et al. disclose the claimed invention including the rotor core (reference numeral 12) having a core through-hole (reference numeral 14) having the same axis as the axis of the rotor core (see figure 1), but Fröhlich et al. however do not specifically disclose the first rotating shaft member having a first shaft member through-hole that has the same axis as the axis of the rotor core and communicates with the core through-hole; the second rotating shaft member having a second shaft member through-hole that has the same axis as the axis of the rotor core and communicates with the core through-hole; and at least one of the first flange portion and the second flange portion having a flange through-hole that communicates with the core through-hole.  Paul et al. disclose the first rotating shaft member (i.e. reference numeral 19 on one axial end of rotor 10) having a first shaft member through-hole (reference numeral 25) that has the same axis as the axis of the rotor core (reference numeral 10) and communicates with the core through-hole (see figure 1); the second rotating shaft member (i.e. reference numeral 19 on the other axial end of rotor 10) having a second shaft member through-hole (reference numeral 25 on the other axial end of rotor 10) that has the same axis as the axis of the rotor core (reference numeral 10) and communicates with the core through-hole (see figure 1); and flange portions (reference numeral 11) having through-holes (through which a shaft component 13a is provided, see figure 1), i.e. at least one of the first flange portion and the second flange portion having a flange through-hole that communicates with the core through-hole.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the shaft member through-holes as disclosed by Paul et al. for the first and second rotating shaft members of Fröhlich et al. for predictably providing desirable configurations for facilitating the assembly of the device.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fröhlich et al. as applied to claim 1 above, and further in view of Paul et al. (Foreign Patent Document No.: DE 102012110147 A1) and Matsumoto et al. (Japanese Patent Document No.: JP 2014155243 A).
For claim 7, Fröhlich et al. disclose the claimed invention with the rotor core (reference numeral 12) including a plurality of permanent magnets (reference numeral 34, see figure 1), and the rotor core (reference numeral 12) having a core through-hole (reference numeral 14) having the same axis as the axis of the rotor core (see figure 1), but Fröhlich et al. however do not specifically disclose the first rotating shaft member having a first shaft member through-hole that has the same axis as the axis of the rotor core and communicates with the core through-hole; the second rotating shaft member having a second shaft member through-hole that has the same axis as the axis of the rotor core and communicates with the core through-hole; and the rotor core having a plurality of slits that radially extend from an inner circumferential surface of the rotor core defining the core through-hole, to a vicinity of the permanent magnets.  Paul et al. disclose the first rotating shaft member (i.e. reference numeral 19 on one axial end of rotor 10) having a first shaft member through-hole (reference numeral 25) that has the same axis as the axis of the rotor core (reference numeral 10) and communicates with the core through-hole (see figure 1); and the second rotating shaft member (i.e. reference numeral 19 on the other axial end of rotor 10) having a second shaft member through-hole (reference numeral 25 on the other axial end of rotor 10) that has the same axis as the axis of the rotor core (reference numeral 10) and communicates with the core through-hole (see figure 1).  Matsumoto et al. disclose the rotor core (reference numeral 24, see figures 2, 5) having a plurality of slits (reference numeral 52) that radially extend from an inner circumferential surface of the rotor core defining the core through-hole (see figure 5), to a vicinity of the permanent magnets (reference numerals 25n, 25s, see figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the through-holes as disclosed by Paul et al. for the first and second rotating shaft members of Fröhlich et al. and also have the slits as disclosed by Matsumoto et al. for the rotor core of Fröhlich et al. for predictably providing desirable configurations for facilitating the assembly of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor configurations: US 10505418 B2 (Baraka; Khadija El et al.), US 9762098 B2 (Oketani; Naohiro et al.), US 9673669 B2 (Yamada; Yoji et al.), US 9048712 B2 (Lee; Jae Young et al.), US 20190190335 A1 (SIM; Somi), US 20150288235 A1 (TOJIMA; Narifumi et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834